Citation Nr: 0218757	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  97-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a higher rating for the service-
connected residuals of a back injury, initially assigned a 
20 percent evaluation, effective in November 1995.  

2.  Entitlement to a higher rating for the service-
connected residuals of a right knee injury, initially 
assigned a 10 percent evaluation, effective in November 
1995.  

3.  Entitlement to a higher rating for the service-
connected residuals of a left knee injury, initially 
assigned a no percent evaluation, effective in November 
1995.  

4.  Entitlement to a higher rating for the service-
connected cyst in the left thigh, initially assigned a no 
percent evaluation, effective in November 1995.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and from February 1986 to February 1989.  He also had 
other service with the National Guard.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the RO that 
granted service connection for residuals of a back injury 
and assigned a 20 percent evaluation, service connection 
for residuals of a right knee injury and assigned a 
10 percent evaluation, service connection for residuals of 
a left knee injury and assigned a no percent evaluation, 
granted service connection for a cyst in the left thigh 
and assigned a no percent evaluation.  These ratings were 
made effective on November 23, 1995.  



FINDINGS OF FACT

1.  The service-connected back injury residuals are shown 
to include X-ray findings of mild anterior compression at 
T12-L1 with degenerative changes and narrowing at the L5-
S1 level and result in a level of functional loss due to 
pain that more nearly approximates that of a severe degree 
since November 1995.  

2.  The service-connected right knee injury residuals are 
shown to include X-ray findings of degenerative changes 
and result in painful motion and crepitus with no more 
than slight functional loss since November 1995; more than 
slight instability or recurrent subluxation is not 
demonstrated.  

3.  The service-connected left knee injury residuals are 
shown to include occasional crepitus and complaints of 
pain since November 1995; neither X-ray findings of 
arthritis with related functional loss due to pain nor 
instability or other symptoms have been clinically 
demonstrated since November 1995.  

4.  The service-connected cyst in the left thigh is not 
currently shown to be symptomatic or otherwise productive 
functional loss or other disablement.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 
50 percent for the service-connected residuals of a back 
injury since November 1995 have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5010, 5285, 
5292, 5290, 5295 (2002).  

2,  The criteria for the assignment of a separate 
10 percent rating for the service-connected right knee 
disability manifested by arthritis with limitation of 
motion, since November 1995, in addition to the currently 
assigned 10 percent rating for the other service-connected 
right knee manifested by instability are met.  38 C.F.R. 
§ 38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a including 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 
(2002).  

3.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected residuals 
of the left knee injury since November 1995 are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a including 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 
(2002).  

4.  The criteria for the assignment of an increased 
(compensable) evaluation for the service-connected cyst of 
the left thigh since November 1995 are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Codes 7806, 7819, 
effective prior to August 30, 2002, and Diagnostic Codes 
7806, 7820, effective on August 30, 2002.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  

The guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims for higher 
ratings for residuals of the injury to the back, residuals 
of injury to the right knee, residuals of injury to the 
left knee, and a cyst in the left thigh, and that the 
requirements of the VCAA have in effect been satisfied.  

The veteran has been provided with VA examinations to 
determine the current severity of the claimed 
disabilities.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  

There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

In a March 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time without additional assistance to the 
veteran in the development of his claims as required by 
the VCAA or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates 
the futility of any further evidentiary development and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  


I.  Entitlement to a Higher Rating for Residuals of a Back 
Injury, Initially Assigned a 20 Percent Evaluation, 
Effective from November 1995.  

A.  Factual Background

The veteran had active service from July 1977 to July 1980 
and from February 1986 to February 1989.  

The VA medical records show that the veteran was treated 
and evaluated for various conditions from 1996 to 2001.  
The medical reports of his outpatient treatment reveal 
that he was seen primarily for conditions not considered 
in this appeal.  

The more salient medical reports related to the conditions 
considered in this appeal are discussed in the appropriate 
sections.  

The veteran underwent a VA medical examination in February 
1997 when he complained of having back pain.  Backward 
extension of the lumbar spine was less than 5 degrees, 
lateral flexion to the right was to 27 degrees and 30 
degrees to the left, and forward flexion was to 90 
degrees.  The back seemed to be quite straight except for 
lateral movement.  

X-ray studies of the thoracic spine showed mild anterior 
compression at T12-L1 with local degenerative changes.  X-
ray studies of the lumbosacral spine demonstrated facet 
joint disease at L5-S1 with narrowing and compression and 
degenerative change at the thoracolumbar junction.  The 
diagnoses were those of upper and lower back pain with 
limitation of motion with compression fracture of D12-L1 
and L5-S1.  

The veteran underwent a VA medical examination in March 
2000.  He complained of having nagging pain in the lower 
back.  He reported having occasional radiation of the pain 
down the left thigh.  

On examination, the veteran complained of having minimal 
discomfort over the sacroiliac joints but not tenderness.  
There was no sciatic notch tenderness.  He could forward 
flex the low back to 90 degrees and rotate laterally to 40 
degrees.  He was able to heel and toe walk without 
significant difficulty.  The motor and sensory 
examinations of the lower extremities were completely 
within normal limits.  The diagnosis was that of 
lumbosacral strain with degenerative joint disease by X-
ray and compression changes at T12-L1 with residuals.  


B.  Legal Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of joint disability present 
must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain 
on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  

When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied 
for each major joint or group of minor joints affected by 
limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
The 10 and 20 percent evaluations based on X-ray evidence 
may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Where compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

The residuals of fracture of a vertebra warrant a 
60 percent evaluation if there is no spinal cord 
involvement, but abnormal mobility is present which 
requires a neck brace (jury mast).  In other cases, the 
residuals should be rated on the basis of resulting 
definite limitation of motion or muscle spasm, adding 
10 percent for demonstrable deformity of a vertebral body.  
When evaluating the residuals on the basis of ankylosis 
and/or limited motion, evaluations should not be assigned 
for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  

Slight limitation of motion of the dorsal (thoracic) 
segment of the spine warrants a noncompensable evaluation.  
A 10 percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate 
limitation of  motion of the lumbar segment of the spine 
warrants a 20 percent evaluation.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

A noncompensable rating is warranted for lumbosacral 
strain where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
A 40 percent rating is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

In this case, the evidence shows that the veteran has X-
ray findings of mild anterior compression at T12-L1 with 
degenerative changes at that level and narrowing at the 
L5-S1 level so as to support the assignment of a separate 
10 percent evaluation for demonstrable vertebral body 
deformity under the provisions of Diagnostic Code 5285 
since November 1995.  

The reports of the veteran's VA examinations in 1997 and 
2000 reveal that the residuals of the veteran's back 
injury also include functional limitation of the low back 
with complaints of pain that the Board finds more nearly 
approximate an impairment of a severe degree since 
November 1995.  

The evidence shows the presence of significant limitation 
of motion of the low back due to pain, incoordination, 
weakness or fatigability to support the assignment of a 
rating of 40 percent for the low back disorder since 
November 1995 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as required by the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After consideration of all the evidence, and adding the 
separately assigned ratings of 10 percent and 40 percent, 
the Board finds that the record supports the assignment of 
a rating of 50 percent for the service-connected residuals 
of the back injury since November 1995.  


II.  Entitlement to a Higher Rating for Residuals of a 
Right Knee Injury, Initially Assigned a 10 Percent 
Evaluation, Effective from November 1995

A.  Factual Background

A private medical report shows that the veteran underwent 
right partial medial meniscectomy and arthroscopic 
examination of the right knee in June 1985.  The diagnosis 
was that of right bucket handle tear of the medial 
meniscus.  

A service medical report shows that the veteran underwent 
an examination in May 1995 for complaints of bilateral 
knee pain and instability.  A history of injury to the 
right knee in service was noted.  

An examination of the right knee revealed a range of 
motion from zero to 135 degrees.  There was 2+ drawer and 
a positive Lachman and pivot shift.  The knee joint was 
stable at zero and 30 degrees of valgus and varus stress 
testing.  There was some medial joint line tenderness.  
There was no lateral joint line tenderness.  There was a 
negative McMurray's test.  The patella tracked normally.  
There was no patellofemoral grinding or apprehension.  

The assessment was that of "severe functional limitation 
of the right knee secondary to anterior cruciate ligament 
deficiency with degenerative joint disease."

At the February 1997 VA examination, the veteran 
complained of having occasional right knee swelling.  An 
examination of the right knee showed a positive drawer 
sign, and flexion and extension seemed to be limited.  X-
ray studies of the right knee demonstrated moderate 
degenerative changes at the medial compartment.  

The diagnosis was that of residuals of injury to the right 
knee, post operative for medial meniscectomy with anterior 
cruciate rupture and degenerative joint disease and 
narrowing of the medial compartment.  

The veteran underwent VA examination in March 2000.  He 
complained of having occasional pain and swelling of the 
right knee.  The right knee was examined and found normal 
on inspection.  There was full range of motion without 
crepitus.  There was no abnormality to varus or valgus 
stress except that the knee was somewhat loose.  There was 
no drawer sign and no McMurray's sign was elicited.  

The diagnosis was that of patellofemoral syndrome of the 
right knee with residuals and degenerative joint disease 
on X-ray study.  


B.  Legal Analysis

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the 
leg to 45 degrees warrants a 10 percent rating.  A 
20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of either leg to 5 degrees 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 
degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited 
to 30 degrees. A 50 percent evaluation requires that 
extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

The reports of the veteran's service department and VA 
examinations in May 1995 and February 1997, respectively, 
reveal the presence of some instability and slight 
limitation of flexion.  

The report of the February 1997 VA examination indicates 
the presence of some limited extension of the right knee, 
but the overall evidence indicates that there is no 
limitation of extension of the right knee and minimal, 
occasional, limitation of flexion.  

The medical evidence also indicates the presence of 
occasional pain and crepitus of the right knee.  

The X-ray studies of the right knee show that the veteran 
has arthritis.  The VA General Counsel held in VAOPGCPREC 
9-98 after reiterating its holding in VAOPGCPREC 23-97 
that pain as a factor must be considered in the evaluation 
of a joint disability with arthritis, and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.  

Those provisions provide, as noted hereinabove, for the 
assignment of the minimum compensable rating for a joint 
disabled by arthritis with pain and a noncompensable 
limitation of motion.  

Under the circumstances, the Board finds that the evidence 
supports the assignment of a separate 10 percent 
evaluation for the service-connected right knee arthritis 
under Diagnostic Code 5003 with consideration of the 
provisions of 38 C.F.R. § 4.59 and the holding of the VA 
General Counsel in the noted opinions, effective since 
November 1995.  

The evidence does not show limitation of flexion of the 
right knee to support the assignment of a rating in excess 
of 10 percent or a "staged rating" for the arthritis of 
the right knee at any time since then.  Fenderson, 12 Vet. 
App. 119.  

The evidence also does not support the assignment of a 
higher separate 10 percent rating for the other residual 
right knee disability under the provisions of Diagnostic 
Code 5257, since November 1995.  

In conclusion, after consideration of all the evidence, 
the Board finds that it supports the assignment of a 
separate 10 percent rating for the service-connected right 
knee disability on the basis of arthritis with functional 
limitation due to pain, since November 1995.  

This is in addition to the already assigned 10 percent 
under Diagnostic Code 5257.  To this extent, the claim for 
increase is granted.  


III.  Entitlement to a Higher Rating for Residuals of a 
Left Knee Injury, Initially Evaluated as No Percent, 
Effective from November 1995

A.  Factual Background

A service medical report of the veteran's examination in 
May 1995 notes a history of a left knee injury in service.  
An examination of the left knee showed a one + drawer and 
a positive pivot shift as well as a positive Lachman.  
There was slight lateral collateral ligament 
insufficiency, but the left knee was otherwise stable at 
zero to 30 degrees of valgus and varus stress testing.  
There was no joint tenderness.  He had minor 
patellofemoral grinding.  X-ray studies were reported to 
show degenerative changes.  

The assessment was that of "severe functional limitation 
of the left knee secondary to anterior cruciate ligament 
deficiency and degenerative joint disease."  

The report of the veteran's VA examination in February 
1997 shows that the veteran complained of having cracking, 
popping, and pain of the left knee.  An examination of the 
left knee revealed crepitus with movement of the patella 
on the femur and crepitus with flexion and extension, but 
the knee appeared stable.  

X-ray studies of the left knee showed no abnormalities.  
The diagnosis was that of chondromalacia patella left 
knee.  

At the March 2000 VA examination, the veteran complained 
of occasional problems with his left knee.  The left knee 
was normal on inspection and there was no crepitus.  There 
was full range of motion of the left knee.  

There was no abnormality to varus or valgus stress except 
that the knee seemed somewhat loose.  There was no drawer 
sign and no McMurray's sign elicited.  It was noted that 
X-rays of the left knee reportedly showed no abnormality.  
The diagnosis was that of patellofemoral syndrome of the 
left knee.


B.  Legal Analysis

The service department report of examination in May 1995 
indicates the presence of arthritis of the left knee, but 
the VA reports of his examinations in 1997 and 2000, 
including X-ray studies, do not show the presence of 
arthritis.  

Nor does the evidence indicate the presence of any 
limitation of flexion or extension of the left knee since 
November 1995.  

Under the circumstances, the Board finds that evidence 
does not support the assignment of a compensable 
evaluation for arthritis of the left knee or a higher 
rating based on limitation of motion.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97; 38 C.F.R. § 4.59; and Diagnostic Codes 
5260 and 5261.  

The report of the veteran's service department examination 
in May 1995 identifies a significant level of left knee 
instability, but the subsequent VA medical reports of his 
examinations in 1997 and 2000 do not show the presence of 
any instability of the left knee.  

The evidence reveals the presence of some crepitus of the 
left knee, but it does not indicate the presence of 
symptoms that when considered with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with pain, 
incoordination, fatigability, and weakness, produce any 
functional impairment to support the assignment of a 
compensable rating for the left knee disability or a 
"staged rating" at any time from November 1995.  DeLuca, 8 
Vet. App. 202; Fenderson, 12 Vet. App. 119.

As the preponderance of the evidence is against the claim 
for a compensable rating for the service-connected 
residuals of the left knee injury since November 1995, the 
claim for increase must be denied.  


IV. Entitlement to a Higher Rating for a Cyst in the Left 
Thigh, Initially Evaluated as Zero Percent, Effective from 
November 1995

A.  Factual Background

The veteran underwent a VA examination in February 1997.  
A cyst of the left thigh was not found, but the veteran 
was able to show one cyst in the left thigh, measuring 
approximately 1/4 inch in diameter.  The diagnosis was that 
of small cyst in the left thigh, anteriorly.  

The veteran underwent VA examinations in March 2000.  The 
reports of those examinations did not indicate the 
presence of a cyst in the left thigh.  


B.  Legal Analysis

A benign skin growth will be rated as a scar based on 
disfigurement, etc. and other skin problems will be rated 
as eczema, dependent upon the location, extent, repugnancy 
or other disabling character of the manifestations.  
38 C.F.R. § 4.118, Code 7819.  

The evidence does not indicate the presence of any 
disfigurement or other manifestations of a scar due to the 
cyst in the left thigh to support an evaluation under 
diagnostic code 7800, 7801, 7802, 7803, 7804 or 7805.  
Hence, the Board will evaluated the cyst as dermatitis or 
eczema.  

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  

A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
50 percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806.  

The regulations for the evaluation of skin disabilities 
were revised effective on August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections in 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308 
(1991).  The revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the 
effective date.  VAOPGCPEC 3-2000.  

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of 
the skin not listed elsewhere (including bacterial, 
fungal, viral, treponemal and parasitic diseases): Rate as 
disfigurement of the head, face or neck (diagnostic code 
7800), scars, (diagnostic codes, 7801, 7802, 7803, 7804 or 
7805) or dermatitis or eczema (diagnostic code 7806), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Code 7820.  

Dermatitis or eczema under the regulations, effective on 
August 30, 2002, may be rated as disfigurement of the 
head, face or neck (diagnostic code 7800) or scars 
(diagnostic codes 7801, 7802, 7803, 7804 or 7805), 
depending upon the predominant disability.  

Dermatitis or eczema of less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period will be rated at no percent.  

Dermatitis or eczema with at least 5 percent, but less 
than 20 percent, of the entire body, or at east 5 percent, 
but less than 20 percent, of exposed areas affected, or: 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total 
duration of less than 6 weeks during the past 12-month 
period will be rated 10 percent.  

Dermatitis or eczema of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-
month period will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy 
such as corticosteroid or other immunosuppressive drugs 
required during the past 12-month period will be rated 
60 percent.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In this case, the RO has not had an opportunity to address 
the revised regulations for the evaluation of skin 
problems in connection with the veteran's claim for a 
higher rating for the cyst in the left thigh.  

The Board is not sending the veteran a copy of the revised 
regulations prior to consideration of the appeal of this 
issue because there is no prejudice to the veteran by such 
action.  

The medical evidence of record shows that the veteran's 
cyst of the left thigh has been essentially asymptomatic 
since November 1995 and, as such, there is no basis for 
the assignment of a higher or compensable evaluation for 
this condition at any time since then under any Diagnostic 
Code.  Bernard, 4 Vet. App. 384 (1993).  

As the preponderance of the evidence is against the claim 
for a compensable rating for the service-connected cyst of 
the left thigh since November 1995, the claim for increase 
is denied.  



ORDER

An increased rating of 50 percent for the service-
connected residuals of the back injury since November 1995 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A separate 10 percent rating for the service-connected 
right knee disability on the basis of arthritis with 
functional limitation due to pain, in addition to the 
already assigned 10 percent rating on the basis of 
instability or recurrent subluxation, since November 1995, 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased (compensable) rating for the service-
connected residuals of the left knee injury since November 
1995 is denied.  

An increased (compensable) rating for the service-
connected cyst of the left thigh since November 1995 is 
denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

